Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Application Status
This application is a CON of US application 14/424,404, filed on 02/26/2015, and CIP of US application 13/975,678, filed on 08/26/2013. 
Claims 1-19 are currently pending in the instant application.
In response to a previous Office action, a Non-Final Rejection Office action (mailed on 01/07/2022), Applicants filed a response, a new IDS and an amendment on 07/07/2022, amending claims 1-9, 11 and 19 is acknowledged. 
Claims 7-19 remain withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention. 
Claims 1-6 are present for examination.
Applicants' arguments filed on 07/07/2022, have been fully considered and are deemed persuasive to overcome some of the rejections previously applied.  Rejections and/or objections not reiterated from previous office actions are hereby withdrawn.

New-Information Disclosure Statement
The information disclosure statement (IDS) submitted on 07/07/2022 is acknowledged. The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is considered by the examiner. The signed copy of 1449 is enclosed herewith.
Withdrawn-Claim Rejections - 35 USC § 112(a)
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

A.	Written Description
The previous rejection of Claims 1-6 under 35 U.S.C. 112, first paragraph, as containing subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor(s), at the time the application was filed, had possession of the claimed invention, is withdrawn in view of Applicant’s amendment to the claims and persuasive arguments. 

Withdrawn-Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless -
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.
The previous rejection of Claims 1, 2, 4-5 and 6 under 35 U.S.C. 102(a)(1/2) based upon a public use or sale or other public availability of the invention as anticipated by Takeshita et al. (Coryneform bacterium transformed to utilize methanol as carbon source. EP 1454991 A1, publication 09/08/2004), is withdrawn in view of Applicant’s amendment to the claims and persuasive arguments. 

The previous rejection of Claims 1-4 and 6 are rejected under 35 U.S.C. 102(a)(1/2) based upon a public use or sale or other public availability of the invention as anticipated by Trawick et al. (Microorganisms and methods for conversion of syngas and other carbon sources to useful products. US 2010/0304453 A1, publication 12/02/2010), is withdrawn in view of Applicant’s amendment to the claims and persuasive arguments. 
 

New-Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless -
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.
Claims 1-2, 4-5 and 6 are rejected under 35 U.S.C. 102(a)(1) based upon a public use or sale or other public availability of the invention as anticipated by Julia Vorholt (Novel formaldehyde-activating enzyme in Methylobacterium extorquens AM1 required growth on methanol. J. Bacteriology (2000), 182(23): 6645-6650).
Instant claim 1 is drawn to “any non-naturally occurring microbial organism (NNMO) having a methanol metabolic pathway (MMP), wherein said organism comprises at least one exogenous nucleic acid encoding any MMP enzyme (MMPE) derived from any sources having any structural feature, expressed in a sufficient amount to enhance the availability of reducing equivalents (NADH or NADPH) in the presence of methanol, wherein said MMP comprises: any methanol dehydrogenase (EM9) derived from any sources having any structural feature; and any formaldehyde activating enzyme (EM10) derived from any sources having any structural feature, i.e. at least one of methanol dehydrogenase and formaldehyde activating enzyme gene should be exogenous and one is endogenous in the host cell. 
Regarding claims 1-2, 4-5 and 6, Julia Vorholt teaches a non-naturally occurring microbial organism (methylotrophic bacteria) Methylobacterium extorquens AM1 having a methanol metabolic pathway, wherein said organism comprises endogenous mutation of the fae gene by homologous recombination by a vector comprising Kanamycin gene, responsible for the production of CO2 from methanol, and further comprises an exogenous nucleic acid encoding a methanol metabolic pathway enzyme/formaldehyde assimilating enzyme formaldehyde activating enzyme and expressed in said Methylobacterium extorquens AM1 host cell (see, pg 6646, right Col para 2), wherein said  Methylobacterium extorquens AM1 host cell also comprises and expresses endogenous methanol dehydrogenase, NADP-dependent methylene H4MPT dehydrogenase,  NDP-dependent methylene H4F dehydrogenase, methylene H4F cyclohydrolase, formate dehydrogenase, formyl H4F synthase, and formyl methanofuran dehydrogenase (see, pg 6645, left Col, para 2, and Fig.1). The formaldehyde activating enzyme is in fact a formaldehyde assimilating pathway enzyme, wherein the organism further comprises including formate dehydrogenase for producing CO2 from methanol, where the cell is cultured in anaerobic or micro anaerobic condition, wherein said cell produce with increased amount of reducing equivalent NADPH or NADH (see, evidential reference- Julia Vorholt- Cofactor-dependent pathways of formaldehyde oxidation in methylotrophic bacteria, Arch Microbiol (2002), 178: 239-249, see PTO892). The non-naturally occurring methylotrophic bacteria of Julia Vorholt inherently comprises endogenous hexulose-6-phosphate synthase and a 6-phospho-3-hexuloisomerase as well as hexulose-6-phosphate or fructose 6-phosphate (for claim 5) and wherein the microorganism Methylobacterium extorquens AM1 is a bacterium. 
Therefore, Julia Vorholt anticipates 1-2, 4-5 and 6 of the instant application as written. 


New-Claim Rejections – AIA  35 U.S.C. § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:

(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.


According to MPEP 2143: 
“Exemplary rationales that may support a conclusion of obviousness include:
(A)    Combining prior art elements according to known methods to yield
predictable results;
(B)    Simple substitution of one known element for another to obtain predictable
results;
(C)    Use of known technique to improve similar devices (methods, or products)
in the same way;
(D)    Applying a known technique to a known device (method, or product) ready
for improvement to yield predictable results;
(E)    “ Obvious to try ”  –  choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success;
(F)    Known work in one field of endeavor may prompt variations of it for use in
either the same field or a different one based on design incentives or other market
forces if the variations are predictable to one of ordinary skill in the art;
(G)    Some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to modify the prior art reference or to combine prior art
reference teachings to arrive at the claimed invention.
Note that the list of rationales provided is not intended to be an all-inclusive list. Other rationales to support a conclusion of obviousness may be relied upon by Office personnel.”

Claims 1-2, 3, 4-5 and 6 are rejected under 35 U.S.C. 103(a) before the effective filing date as being unpatentable over Julia Vorholt (Novel formaldehyde-activating enzyme in Methylobacterium extorquens AM1 required growth on methanol. J. Bacteriology (2000), 182(23): 6645-6650) as applied to claims 1-2, 4-5 and 6 above, and further in view of Trawick et al. (Microorganisms and methods for conversion of syngas and other carbon sources to useful products. US 2010/0304453 A1, publication 12/02/2010, see IDS).
Instant claim 1 is drawn to “any non-naturally occurring microbial organism (NNMO) having a methanol metabolic pathway (MMP), wherein said organism comprises at least one exogenous nucleic acid encoding any MMP enzyme (MMPE) derived from any sources having any structural feature, expressed in a sufficient amount to enhance the availability of reducing equivalents (NADH or NADPH) in the presence of methanol, wherein said MMP comprises: any methanol dehydrogenase (EM9) derived from any sources having any structural feature; and any formaldehyde activating enzyme (EM10) derived from any sources having any structural feature, wherein claim 3 requires the expression of a 1,4-BDO pathway (BDOP) gene in the host cell. 
Regarding claims 1-2, 4-5 and 6, Julia Vorholt teaches a non-naturally occurring microbial organism (methylotrophic bacteria) Methylobacterium extorquens AM1 having a methanol metabolic pathway, wherein said organism comprises endogenous mutation of the fae gene by homologous recombination by a vector comprising Kanamycin gene, responsible for the production of CO2 from methanol, and further comprises an exogenous nucleic acid encoding a methanol metabolic pathway enzyme/formaldehyde assimilating enzyme formaldehyde activating enzyme and expressed in said Methylobacterium extorquens AM1 host cell (see, pg 6646, right Col para 2), wherein said  Methylobacterium extorquens AM1 host cell also comprises and expresses endogenous methanol dehydrogenase, NADP-dependent methylene H4MPT dehydrogenase,  NDP-dependent methylene H4F dehydrogenase, methylene H4F cyclohydrolase, formate dehydrogenase, formyl H4F synthase, and formyl methanofuran dehydrogenase (see, pg 6645, left Col, para 2, and Fig.1). The formaldehyde activating enzyme is in fact a formaldehyde assimilating pathway enzyme, wherein the organism further comprises including formate dehydrogenase for producing CO2 from methanol, where the cell is cultured in anaerobic or micro anaerobic condition, wherein said cell produce with increased amount of reducing equivalent NADPH or NADH (see, evidential reference- Julia Vorholt- Cofactor-dependent pathways of formaldehyde oxidation in methylotrophic bacteria, Arch Microbiol (2002), 178: 239-249). The non-naturally occurring methylotrophic bacteria of Julia Vorholt inherently comprises endogenous hexulose-6-phosphate synthase and a 6-phospho-3-hexuloisomerase as well as hexulose-6-phosphate or fructose 6-phosphate (for claim 5) and wherein the microorganism Methylobacterium extorquens AM1 is a bacterium. Julia Vorholt does not teach expression of a 1,4-BDO pathway (BDOP) genes encoding enzymes in the host cell (for claim 3).
However, Trawick et al. teach a non-naturally occurring microbial organism including E. coli or S. cerevisiae comprises methanol metabolic pathway (MMP), wherein said organism comprises exogenous nucleic acid encoding a methanol metabolic pathway enzyme (MMPE) expressed in a sufficient amount to enhance the availability of reducing equivalents,  in the presence of methanol (see, para 107), wherein said methanol metabolic pathway comprises: methanol methyltransferase and methylenetetrahydrofolate reductase (see, para 67, 77, 85, 86, Fig. 2D, and claims 1, 3, 7, 18-20, 22-23, 29-30, 38, 49-51, 53-54, 60-61, 79-81, 83-84, 90-91, 93, 95, 97, 101, 112-114, 116-117, 123-124, 132, 143-145147-148, 154-175, 177-178 and 184). The non-naturally occurring microorganism further comprises including formate dehydrogenase, formyltetrahydrofolate synthetase, methenyltetrahydrofolate cyclohydrolase, a methylenetetrahydrofolate dehydrogenase.  Trawick et al. also teach that the non-naturally occurring microorganism also comprises and expresses methanol methyltransferase, methylenetetrahydrofolate reductase, formate dehydrogenase, formyltetrahydrofolate synthetase, methenyltetrahydrofolate cyclohydrolase, a methylenetetrahydrofolate dehydrogenase and methylenetetrahydrofolate reductase  (see, para 85 and 86), wherein the non-natural microorganism comprises deletion, knockout or disruption of genes of metabolic pathways except 1,4-butanediol biosynthesis pathway for the efficient production of the desired product 1,4-butanediol (1,4-BDO)  (see, para 50, 204, 214), wherein the non-naturally occurring microorganism for producing 1,4-butanediol (1,4-BDO) comprises at least one exogenous nucleic acid encoding a 1,4-butanediol pathway enzyme expressed in a sufficient amount to produce 1,4-butanediol, wherein the 1,4-butanediol pathway enzyme includes an acetoacetyl-CoA thiolase, a 3-Hydroxybutyryl-CoA dehydrogenase, a crotonase, a crotonyl-CoA hydratase, a 4-hydroxybutyryl CoA reductase (alcohol forming), a 4-hydroxybutyryl-CoA
reductase (aldehyde forming), a 1,4-butanediol dehydrogenase, a 4-hydroxybutyryl-CoA transferase, a 4-hydroxybutyryl-CoA hydrolase, a 4-hydroxybutyryl-CoA synthetase, a
phosphotrans-4-hydroxybutyrylase, a 4-hydroxybutyrate kinase, and a 4-hydroxybutyrate reductase (see, para 16).
	Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to combine the teachings of Julia Vorholt and Trawick et al. to express 1,4-butanediol (BDO) pathway enzymes as taught by Trawick et al. and modify Julia Vorholt to produce increased amount of 1,4-butanediol (BDO) to arrive the claimed invention.
	One of ordinary skilled in the would have been motivated to oxidase methanol to CO2, which will be used in the formation of oxaloacetate from phosphoenolpyruvate that is derived from glucose in order to produce 1,4-butanediol (BDO), an expensive chemical, which is commercially, industrially and financially beneficial.
 One of ordinarily skilled artisan would have had a reasonable expectation of success because Trawick et al. could successfully produce butanediol from glucose in a recombinant host cell.
Therefore, the above invention would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of claimed invention.


Maintained-Double Patenting Rejection
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the "right to exclude" granted by a patent and to prevent possible harassment by multiple assignees.  See In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent is shown to be commonly owned with this application.  See 37 CFR 1.130(b).
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer.  A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).
Claims 1-6 are rejected under the judicially created doctrine of obviousness-type double patenting as being unpatentable over at least claims 1-6 of U. S. Patent 10626422 B2, issued on 04/21/2020. Although the conflicting claims are not identical, they are not patentably distinct from each other because claims 1-6 of the instant application disclose a non-naturally occurring microbial organism (NNOMO) having a methanol metabolic pathway (MMP), wherein said organism comprises at least one exogenous nucleic acid encoding a MMP enzyme (MMPE) expressed in a sufficient amount to enhance the availability of reducing equivalents in the presence of methanol, wherein said MMP comprises: (i) a methanol dehydrogenase (EM9); (ii) an EM9 and a formaldehyde activating enzyme (EM10); or (iii) a methanol methyltransferase (EMI) and a methylenetetrahydrofolate reductase (EM2), wherein: (a) the MMP comprises: (i) (a) an EM9, a methylenetetrahydrofolate dehydrogenase (EM3), a methenyltetrahydrofolate cyclohydrolase (EM4) and a formyltetrahydrofolate deformylase (EM5); (b) an EM9, an EM3, an EM4 and a formyltetrahydrofolate synthetase (EM6); (c) an EM9 and a formaldehyde dehydrogenase (EM11); (d) an EM9, a S- (hydroxymethyl)glutathione synthase (EM12), a glutathione-dependent formaldehyde dehydrogenase (EM13) and a S-formylglutathione hydrolase (EM14); or (e) an EM9, an EM13 and an EM14; (ii) (a) an EM9, an EM10, an EM3, an EM4 and an EM5; or (b) an EM9, an EM10, an EM3, an EM4 and an EM6; or (iii) (a) an EMI, an EM2, an EM3, an EM4, and an EM5; or (b) an EMI, an EM2, an EM3, an EM4 and an EM6; wherein the MMP optionally further comprises a formate dehydrogenase (EM8), a formate hydrogen lyase (EM15) or a hydrogenase (EM16); and/or wherein said organism optionally comprises two, three, four, five, six or seven exogenous nucleic acids, each encoding a MMPE, wherein the organism of claim 1, further comprising a 1,4-butanediol (BDO) pathway, wherein said organism comprises at least one exogenous nucleic acid encoding a BDO pathway (BDOP) enzyme expressed in a sufficient amount to produce BDO, and wherein the BDOP comprises: (i) a succinyl-CoA reductase (aldehyde forming) (EB3), a 4-hydroxybutyrate (4-HB) dehydrogenase (EB4), a 4-HB kinase (EB5), a phosphotrans-4- hydroxybutyrylase (EB6), a 4-hydroxybutyryl-CoA reductase (aldehyde forming) (EB7), and a 1,4-butanediol dehydrogenase (EB8); (ii) an EB3, an EB4, a 4-hydroxybutyryl-CoA transferase (EB 11) or a 4- hydroxybutyryl-CoA synthetase (EB12), an EB7, and an EB8; (iii) an EB3, an EB4, an EB 11 or a 4-hydroxybutyryl-CoA synthetase, and a 4- hydroxybutyryl-CoA reductase (alcohol forming) (EB 15); (iv) an EB3, an EB4, an EB5, an EB6, and an EB15; (v) an EB3, an EB4, a 4-HB reductase (EB13), and an EB8; (vi) an EB3, an EB4, an EB5, a 4-hydroxybutyryl-phosphate reductase (EB14), and an EB8; (vii) a succinyl-CoA reductase (alcohol forming) (EB10), an EB5, an EB6, an EB7, and an EB8; (viii) an EB10, an EB5, an EB6, and an EB15; (ix) an EB10, an EB 11 or an EB12, an EB7, and an EB8; (x) an EB10, an EB 11 or an EB12, and an EB15; (xi) an EB10, an EB13, and an EB8; (xii) an EB10, an EB5, an EB14 and an EB8; (xiii) a succinate reductase (EB9), an EB4, an EB5, an EB6, an EB7, and an EB8; (xiv) an EB9, an EB4, an EB 11 or an EB 12, an EB7, and an EB8; 3 ACTIVE 61025230v1Application No.: 16/816,064 (xv) an EB9, an EB4, an EB11 or an EB12, and an EB15; (xvi) an EB9, an EB4, an EB5, an EB6, and an EB15; (xvii) an EB9, an EB4, an EB13, and an EB8; and (xviii) an EB9, an EB4, an EB5, an EB14, and an EB8; wherein the BDOP optionally further comprises a succinyl-CoA transferase (EB1) or a succinyl-CoA synthetase (EB2A); and/or wherein the organism optionally comprises four, five, six or seven exogenous nucleic acids, each encoding a BDOP enzyme, wherein the organism of claim 1, wherein (a) said microbial organism further comprises one or more gene disruptions, wherein said one or more gene disruptions occur in one or more endogenous genes encoding protein(s) or enzyme(s) involved in native production of ethanol, glycerol, acetate, lactate, formate, CO2, and/or amino acids, by said microbial organism, and wherein said one or more gene disruptions confers increased production of BDO in said microbial organism; and/or (b) wherein one or more endogenous enzymes involved in: native production of ethanol, glycerol, acetate, lactate, formate, CO2 and/or amino acids by said microbial organism, has attenuated enzyme activity or expression levels, wherein the organism of claim 1, further comprising a formaldehyde assimilation pathway (FAP), wherein said organism comprises at least one exogenous nucleic acid encoding a FAP enzyme (FAPE) expressed in a sufficient amount to produce an intermediate of glycolysis and/or a metabolic pathway that can be used in the formation of biomass, and wherein (a) said FAP optionally comprises a hexulose-6-phosphate synthase (EF1) and a 6- phospho-3-hexuloisomerase (EF2); (b) said FAP optionally comprises a dihydroxyacetone synthase (EF3) or a dihydroxyacetone kinase (EF4); 4 ACTIVE 61025230v1Application No.: 16/816,064 (c) the intermediate optionally is (i) a hexulose-6-phosphate, a fructose-6-phosphate, or a combination thereof; or (ii) a dihydroxyacetone, a dihydroxyacetone phosphate, or a combination thereof; and/or (d) the organism optionally comprises two exogenous nucleic acids, each encoding a FAPE, wherein (a) said at least one exogenous nucleic acid is a heterologous nucleic acid; (b) said organism is in a substantially anaerobic culture medium; and/or (c) said microbial organism is a species of bacteria, yeast, or fungus. 
Claims 1-6 of US patent 10626422 B2 disclose a non-naturally occurring microbial organism comprising: (a) a methanol metabolic pathway (MMP), wherein said non-naturally occurring microbial organism comprises exogenous nucleic acids encoding at least two MMP enzymes expressed in a sufficient amount to enhance the availability of reducing equivalents in the presence of methanol, wherein said MMP comprises: (i) a methanol dehydrogenase (EM9);
(ii) an EM9 and a formaldehyde activating enzyme (EM10); or (iii) a methanol methyltransferase (EM1) and a methylenetetrahydrofolate reductase (EM2); (b) a formaldehyde assimilation pathway (FAP), wherein said non-naturally occurring microbial organism comprises exogenous nucleic acids encoding at least one FAP enzyme (FAPE) expressed in a sufficient amount to produce an intermediate of glycolysis and/or a metabolic pathway that can be used in the formation of 1,4-butanediol (BDO); and (c) a BDO pathway, wherein said non-naturally occurring microbial organism comprises exogenous nucleic acids encoding at least two BDO pathway enzymes expressed in a sufficient amount to produce BDO, wherein: (A) the MMP of (a)(i) further comprises: (1) a methylenetetrahydrofolate dehydrogenase (EM3), a methenyltetrahydrofolate cyclohydrolase (EM4) and a formyltetrahydrofolate deformylase (EM5); (2) an EM3, an EM4 and a formyltetrahydrofolate synthetase (EM6); (3) a formaldehyde dehydrogenase (EM11); (4) a S-(hydroxymethyl)glutathione synthase (EM12), a glutathione-dependent formaldehyde dehydrogenase (EM13) and a S-formylglutathione hydrolase (EM14); or (5) an EM13 and an EM14; (B) the MMP of (a)(ii) further comprises: (1) an EM3, an EM4 and an EM5; or (2) an EM3, an EM4 and an EM6; or (c) the MMP of (a)(iii) further comprises:
(1) an EM3, an EM4, and an EM5; or (2) an EM3, an EM4 and an EM6, wherein the BDO Pathway (BDOP) comprises: (i) a succinyl-CoA reductase (aldehyde forming) (EB3), a 4-hydroxybutyrate (4-HB) dehydrogenase (EB4), a 4-HB kinase (EB5), a phosphotrans-4-hydroxybutyrylase (EB6), a 4-hydroxybutyryl-CoA reductase (aldehyde forming) (EB7), and a 1,4-butanediol dehydrogenase (EB8); (ii) an EB3, an EB4, a 4-hydroxybutyryl-CoA transferase (EB11) or a 4-hydroxybutyryl-CoA synthetase (EB12), an EB7, and an EB8; (iii) an EB3, an EB4, an EB11 or a 4-hydroxybutyryl-CoA synthetase, and a 4-hydroxybutyryl-CoA reductase (alcohol forming) (EB15); (iv) an EB3, an EB4, an EB5, an EB6, and an EB15; (v) an EB3, an EB4, a 4-HB reductase (EB13), and an EB8; (vi) an EB3, an EB4, an EB5, a 4-hydroxybutyryl-phosphate reductase (EB14), and an EB8; (vii) a succinyl-CoA reductase (alcohol forming) (EB10), an EB5, an EB6, an EB7, and an EB8; (viii) an EB10, an EB5, an EB6, and an EB15;
(ix) an EB10, an EB11 or an EB12, an EB7, and an EB8; (x) an EB10, an EB11 or an EB12, and an EB15; (xi) an EB10, an EB13, and an EB8; (xii) an EB10, an EB5, an EB14 and an EB8; (xiii) a succinate reductase (EB9), an EB4, an EB5, an EB6, an EB7, and an EB8; (xiv) an EB9, an EB4, an EB11 or an EB12, an EB7, and an EB8; (xv) an EB9, an EB4, an EB11 or an EB12, and an EB15; (xvi) an EB9, an EB4, an EB5, an EB6, and an EB15; (xvii) an EB9, an EB4, an EB13, and an EB8; and (xviii) an EB9, an EB4, an EB5, an EB14, and an EB8, wherein
(a) said non-naturally occurring microbial organism further comprises two or more gene disruptions, wherein said two or more gene disruptions occur in one or more endogenous genes encoding protein(s) or enzyme(s) involved in native production of ethanol, glycerol, acetate, lactate, formate, CO2, and/or amino acids, by said non-naturally occurring microbial organism, and wherein said two or more gene disruptions confer increased production of BDO in said non-naturally occurring microbial organism; and/or (b) wherein one or more endogenous enzymes involved in native production of ethanol, glycerol, acetate, lactate, formate, CO2 and/or amino acids by said non-naturally occurring microbial organism, has attenuated enzyme activity or expression levels, wherein (A) the formaldehyde assimilation pathway comprises: (1) a hexulose-6-phosphate synthase (EF1) and a 6-phospho-3-hexuloisomerase (EF2); or (2) a dihydroxyacetone synthase (EF3) or a dihydroxyacetone kinase (EF4); and (B) the intermediate of glycolysis is (1) a hexulose-6-phosphate, a fructose-6-phosphate, or a combination thereof; or
(2) a dihydroxyacetone, a dihydroxyacetone phosphate, or a combination thereof, wherein
(A) at least one of said exogenous nucleic acids is a heterologous nucleic acid; (B) said non-naturally occurring microbial organism is in a substantially anaerobic culture medium; and/or
(C) said non-naturally occurring microbial organism is a species of bacteria, yeast, or fungus.

The above indicated claims of the reference patents while not totally identical to the instant claims, are indeed product claim of a non-naturally occurring microbial organism comprising: (a) a methanol metabolic pathway (MMP), wherein said non-naturally occurring microbial organism comprises exogenous nucleic acids encoding at least two MMP enzymes expressed in a sufficient amount to enhance the availability of reducing equivalents in the presence of methanol, wherein said MMP comprises: (i) a methanol dehydrogenase (EM9); (ii) an EM9 and a formaldehyde activating enzyme (EM10); or (iii) a methanol methyltransferase (EM1) and a methylenetetrahydrofolate reductase (EM2) as claimed in the instant claims. The portion of the specification and the claims in the reference patents, while drawn to the actual product as claims in the instant application, includes several embodiments that would anticipate the invention claimed in the instant application. Claims of the instant application listed above cannot be considered patentably distinct over claims of the reference patents when there are specifically recited embodiments that would either anticipate to claims 1-6 of the instant application or alternatively render them obvious. Alternatively, claims 1-6 cannot be considered patentably distinct over claims of the reference patents when there is specifically disclosed embodiment in the reference patent that falls within the scope of claims 1-6 of the instant application, i.e. there is substantially overlapping scope between the claimed invention and the teachings of the reference. One having ordinary skill in the art would have been motivated to do this because that embodiment is disclosed as being a preferred embodiment within the claims 1-6 of US patent 10626422 B2. 

Claims 1-6 are rejected under the judicially created doctrine of obviousness-type double patenting as being unpatentable over at least claims 1-13 of U. S. Patent 9657316 B2, issued on 05/23/2017. Although the conflicting claims are not identical, they are not patentably distinct from each other because claims 1-6 of the instant application disclose a non-naturally occurring microbial organism (NNOMO) having a methanol metabolic pathway (MMP), wherein said organism comprises at least one exogenous nucleic acid encoding a MMP enzyme (MMPE) expressed in a sufficient amount to enhance the availability of reducing equivalents in the presence of methanol, wherein said MMP comprises: (i) a methanol dehydrogenase (EM9); (ii) an EM9 and a formaldehyde activating enzyme (EM10); or (iii) a methanol methyltransferase (EMI) and a methylenetetrahydrofolate reductase (EM2), wherein: (a) the MMP comprises: (i) (a) an EM9, a methylenetetrahydrofolate dehydrogenase (EM3), a methenyltetrahydrofolate cyclohydrolase (EM4) and a formyltetrahydrofolate deformylase (EM5); (b) an EM9, an EM3, an EM4 and a formyltetrahydrofolate synthetase (EM6); (c) an EM9 and a formaldehyde dehydrogenase (EM11); (d) an EM9, a S- (hydroxymethyl)glutathione synthase (EM12), a glutathione-dependent formaldehyde dehydrogenase (EM13) and a S-formylglutathione hydrolase (EM14); or (e) an EM9, an EM13 and an EM14; (ii) (a) an EM9, an EM10, an EM3, an EM4 and an EM5; or (b) an EM9, an EM10, an EM3, an EM4 and an EM6; or (iii) (a) an EMI, an EM2, an EM3, an EM4, and an EM5; or (b) an EMI, an EM2, an EM3, an EM4 and an EM6; wherein the MMP optionally further comprises a formate dehydrogenase (EM8), a formate hydrogen lyase (EM15) or a hydrogenase (EM16); and/or wherein said organism optionally comprises two, three, four, five, six or seven exogenous nucleic acids, each encoding a MMPE, wherein the organism of claim 1, further comprising a 1,4-butanediol (BDO) pathway, wherein said organism comprises at least one exogenous nucleic acid encoding a BDO pathway (BDOP) enzyme expressed in a sufficient amount to produce BDO, and wherein the BDOP comprises: (i) a succinyl-CoA reductase (aldehyde forming) (EB3), a 4-hydroxybutyrate (4-HB) dehydrogenase (EB4), a 4-HB kinase (EB5), a phosphotrans-4- hydroxybutyrylase (EB6), a 4-hydroxybutyryl-CoA reductase (aldehyde forming) (EB7), and a 1,4-butanediol dehydrogenase (EB8); (ii) an EB3, an EB4, a 4-hydroxybutyryl-CoA transferase (EB 11) or a 4- hydroxybutyryl-CoA synthetase (EB12), an EB7, and an EB8; (iii) an EB3, an EB4, an EB 11 or a 4-hydroxybutyryl-CoA synthetase, and a 4- hydroxybutyryl-CoA reductase (alcohol forming) (EB 15); (iv) an EB3, an EB4, an EB5, an EB6, and an EB15; (v) an EB3, an EB4, a 4-HB reductase (EB13), and an EB8; (vi) an EB3, an EB4, an EB5, a 4-hydroxybutyryl-phosphate reductase (EB14), and an EB8; (vii) a succinyl-CoA reductase (alcohol forming) (EB10), an EB5, an EB6, an EB7, and an EB8; (viii) an EB10, an EB5, an EB6, and an EB15; (ix) an EB10, an EB 11 or an EB12, an EB7, and an EB8; (x) an EB10, an EB 11 or an EB12, and an EB15; (xi) an EB10, an EB13, and an EB8; (xii) an EB10, an EB5, an EB14 and an EB8; (xiii) a succinate reductase (EB9), an EB4, an EB5, an EB6, an EB7, and an EB8; (xiv) an EB9, an EB4, an EB 11 or an EB 12, an EB7, and an EB8; 3 ACTIVE 61025230v1Application No.: 16/816,064 (xv) an EB9, an EB4, an EB11 or an EB12, and an EB15; (xvi) an EB9, an EB4, an EB5, an EB6, and an EB15; (xvii) an EB9, an EB4, an EB13, and an EB8; and (xviii) an EB9, an EB4, an EB5, an EB14, and an EB8; wherein the BDOP optionally further comprises a succinyl-CoA transferase (EB1) or a succinyl-CoA synthetase (EB2A); and/or wherein the organism optionally comprises four, five, six or seven exogenous nucleic acids, each encoding a BDOP enzyme, wherein the organism of claim 1, wherein (a) said microbial organism further comprises one or more gene disruptions, wherein said one or more gene disruptions occur in one or more endogenous genes encoding protein(s) or enzyme(s) involved in native production of ethanol, glycerol, acetate, lactate, formate, CO2, and/or amino acids, by said microbial organism, and wherein said one or more gene disruptions confers increased production of BDO in said microbial organism; and/or (b) wherein one or more endogenous enzymes involved in: native production of ethanol, glycerol, acetate, lactate, formate, CO2 and/or amino acids by said microbial organism, has attenuated enzyme activity or expression levels, wherein the organism of claim 1, further comprising a formaldehyde assimilation pathway (FAP), wherein said organism comprises at least one exogenous nucleic acid encoding a FAP enzyme (FAPE) expressed in a sufficient amount to produce an intermediate of glycolysis and/or a metabolic pathway that can be used in the formation of biomass, and wherein (a) said FAP optionally comprises a hexulose-6-phosphate synthase (EF1) and a 6- phospho-3-hexuloisomerase (EF2); (b) said FAP optionally comprises a dihydroxyacetone synthase (EF3) or a dihydroxyacetone kinase (EF4); 4 ACTIVE 61025230v1Application No.: 16/816,064 (c) the intermediate optionally is (i) a hexulose-6-phosphate, a fructose-6-phosphate, or a combination thereof; or (ii) a dihydroxyacetone, a dihydroxyacetone phosphate, or a combination thereof; and/or (d) the organism optionally comprises two exogenous nucleic acids, each encoding a FAPE, wherein (a) said at least one exogenous nucleic acid is a heterologous nucleic acid; (b) said organism is in a substantially anaerobic culture medium; and/or (c) said microbial organism is a species of bacteria, yeast, or fungus. 
Claims 1-13 of US patent 9657316 B2 disclose non-naturally occurring microbial organism comprising: (A) a methanol metabolic pathway, wherein said non-naturally occurring microbial organism comprises exogenous nucleic acids encoding a methanol metabolic pathway enzyme expressed in a sufficient amount to enhance the availability of reducing equivalents in the presence of methanol, or metabolize methanol as a carbon source for biosynthesis of 1,4-butanediol (BDO), wherein said methanol metabolic pathway comprises: (i) a methanol methyltransferase and a methylenetetrahydrofolate reductase; (ii) a methanol dehydrogenase; or
(iii) a methanol dehydrogenase and a formaldehyde activating enzyme; and (B) a 1,4-butanediol (BDO) pathway comprising at least two exogenous nucleic acids each encoding a BDO pathway enzyme expressed in a sufficient amount to produce BDO, wherein the methanol metabolic pathway comprises: (iv) a methanol methyltransferase, a methylenetetrahydrofolate reductase, a methylenetetrahydrofolate dehydrogenase, a methenyltetrahydrofolate cyclohydrolase, and a formyltetrahydrofolate deformylase; (v) a methanol methyltransferase, a methylenetetrahydrofolate reductase, a methylenetetrahydrofolate dehydrogenase, a methenyltetrahydrofolate cyclohydrolase and a formyltetrahydrofolate synthetase; (vi) a methanol dehydrogenase, a methylenetetrahydrofolate dehydrogenase, a methenyltetrahydrofolate cyclohydrolase and a formyltetrahydrofolate deformylase; (vii) a methanol dehydrogenase, a methylenetetrahydrofolate dehydrogenase, a methenyltetrahydrofolate cyclohydrolase and a formyltetrahydrofolate synthetase; (viii) a methanol dehydrogenase and a formaldehyde dehydrogenase; (ix) a methanol dehydrogenase, a S-(hydroxymethyl)glutathione synthase, a glutathione-dependent formaldehyde dehydrogenase and a S-formylglutathione hydrolase; (x) a methanol dehydrogenase, a glutathione-dependent formaldehyde dehydrogenase and a S-formylglutathione hydrolase; (xi) a methanol dehydrogenase, a formaldehyde activating enzyme, a methylenetetrahydrofolate dehydrogenase, a methenyltetrahydrofolate cyclohydrolase and a formyltetrahydrofolate deformylase; or (xii) a methanol dehydrogenase, a formaldehyde activating enzyme, a methylenetetrahydrofolate dehydrogenase, a methenyltetrahydrofolate cyclohydrolase and a formyltetrahydrofolate synthetase, wherein the methanol metabolic pathway further comprises: (i) a formate dehydrogenase; (ii) a formate hydrogen lyase; or (iii) a formate hydrogen lyase and a hydrogenase, wherein said non-naturally occurring microbial organism comprises two, three, four, five, six or seven exogenous nucleic acids, each encoding a methanol metabolic pathway enzyme, wherein the BDO pathway of (B) comprises: (i) a succinyl-CoA reductase (aldehyde forming), a 4-hydroxybutyrate dehydrogenase, a 4-hydroxybutyrate kinase, a phosphotrans-4-hydroxybutyrylase, a 4-hydroxybutyryl-CoA reductase (aldehyde forming), and a 1,4-butanediol dehydrogenase; (ii) a succinyl-CoA reductase (aldehyde forming), a 4-hydroxybutyrate dehydrogenase, a 4-hydroxybutyryl-CoA transferase or a 4-hydroxybutyryl-CoA synthetase, a 4-hydroxybutyryl-CoA reductase (aldehyde forming), and a 1,4-butanediol dehydrogenase;
(iii) a succinyl-CoA reductase (aldehyde forming), a 4-hydroxybutyrate dehydrogenase, a 4-hydroxybutyryl-CoA transferase or a 4-hydroxybutyryl-CoA synthetase, and a 4hydroxybutyryl-CoA reductase (alcohol forming); (iv) a succinyl-CoA reductase (aldehyde forming), a 4-hydroxybutyrate dehydrogenase, a 4-hydroxybutyrate kinase, a phosphotrans-4-hydroxybutyrylase, and a 4-hydroxybutyryl-CoA reductase (alcohol forming); (v) a succinyl-CoA reductase (aldehyde forming), a 4-hydroxybutyrate dehydrogenase, a 4-hydroxybutyrate reductase, and a 1,4-butanediol dehydrogenase; (vi) a succinyl-CoA reductase (aldehyde forming), a 4-hydroxybutyrate dehydrogenase, a 4-hydroxybutyrate kinase, a 4-hydroxybutyrylphosphate reductase, and a 1,4-butanediol dehydrogenase; (vii) a succinyl-CoA reductase (alcohol forming), a 4-hydroxybutyrate kinase, a phosphotrans-4-hydroxybutyrylase, a 4-hydroxybutyryl-CoA reductase (aldehyde forming), and a 1,4-butanediol dehydrogenase;
(viii) a succinyl-CoA reductase (alcohol forming), a 4-hydroxybutyrate kinase, a phosphotrans-4-hydroxybutyrylase, and a 4-hydroxybutyryl-CoA reductase (alcohol forming); (ix) a succinyl-CoA reductase (alcohol forming), a 4-hydroxybutyryl-CoA transferase or a 4-hydroxybutyryl-CoA synthetase, a 4-hydroxybutyryl-CoA reductase (aldehyde forming), and a 1,4-butanediol dehydrogenase; (x) a succinyl-CoA reductase (alcohol forming), a 4-hydroxybutyryl-CoA transferase or a 4-hydroxybutyryl-CoA synthetase, and a 4-hydroxybutyryl-CoA reductase (alcohol forming); (xi) a succinyl-CoA reductase (alcohol forming), a 4-hydroxybutyrate reductase, and a 1,4-butanediol dehydrogenase; (xii) a succinyl-CoA reductase (alcohol forming), a 4-hydroxybutyrate kinase, a 4-hydroxybutyryl-phosphate reductase and a 1,4-butanediol dehydrogenase; (xiii) a succinate reductase, a 4-hydroxybutyrate dehydrogenase, a 4-hydroxybutyrate kinase, a phosphotrans-4-hydroxybutyrylase, a 4-hydroxybutyryl-CoA reductase (aldehyde forming), and a 1,4-butanediol dehydrogenase; (xiv) a succinate reductase, a 4-hydroxybutyrate dehydrogenase, a 4-hydroxybutyryl-CoA transferase or a 4-hydroxybutyryl-CoA synthetase, a 4-hydroxybutyryl-CoA reductase (aldehyde forming), and a 1,4-butanediol dehydrogenase; (xv) a succinate reductase, a 4-hydroxybutyrate dehydrogenase, a 4-hydroxybutyryl-CoA transferase or a 4-hydroxybutyryl-CoA synthetase, and a 4-hydroxybutyryl-CoA reductase (alcohol forming); (xvi) a succinate reductase, a 4-hydroxybutyrate dehydrogenase, a 4-hydroxybutyrate kinase, a phosphotrans-4-hydroxybutyrylase, and a 4-hydroxybutyryl-CoA reductase (alcohol forming); (xvii) a succinate reductase, a 4-hydroxybutyrate dehydrogenase, a 4-hydroxybutyrate reductase, and a 1,4-butanediol dehydrogenase; and (xviii) a succinate reductase, a 4-hydroxybutyrate dehydrogenase, a 4-hydroxybutyrate kinase, a 4-hydroxybutyryl-phosphate reductase, and a 1,4-butanediol dehydrogenase, wherein the BDO pathway further comprises:
(i) a succinyl-CoA transferase; or (ii) a succinyl-CoA synthetase, wherein the non-naturally occurring microbial organism comprises four, five, six or seven exogenous nucleic acids, each encoding a BDO pathway enzyme, wherein the microbial organism of claim 1, further comprising one or more gene disruptions, wherein said one or more gene disruptions occur in one or more endogenous genes encoding protein(s) or enzyme(s) involved in native production of ethanol, glycerol, acetate, lactate, formate, CO2, and/or amino acids, by said non-naturally occurring microbial organism, and wherein said one or more gene disruptions confers increased production of BDO in said non-naturally occurring organism microbial organism, wherein one or more endogenous enzymes involved in: native production of ethanol, glycerol, acetate, lactate, formate, CO2 and/or amino acids by said non-naturally occurring microbial organism, has attenuated enzyme activity or expression levels, wherein the non-naturally occurring microbial organism of claim 1, further comprising a formaldehyde assimilation pathway, wherein said non-naturally occurring microbial organism comprises at least one exogenous nucleic acid encoding a formaldehyde assimilation pathway enzyme expressed in a sufficient amount to produce an intermediate of glycolysis or a metabolic pathway that can be used in the formation of biomass, and wherein said formaldehyde assimilation pathway comprises: (i) a hexulose-6-phosphate synthase and a 6-phospho-3-hexuloisomerase; wherein the intermediate is a hexulose-6-phosphate, a fructose-6-phosphate, or a combination thereof; or (ii) a dihydroxyacetone synthase and a dihydroxyacetone-phosphate kinase; wherein the intermediate is a dihydroxyacetone, a dihydroxyacetone phosphate, or a combination thereof, wherein the non-naturally occurring microbial organism comprises two exogenous nucleic acids, each encoding a formaldehyde assimilation pathway enzyme, wherein (i) at least one exogenous nucleic acid in said methanol metabolic pathway is a heterologous nucleic acid; (ii) said non-naturally occurring microbial organism is in a substantially anaerobic culture medium; or (iii) said non-naturally occurring microbial organism is a species of bacteria, yeast, or fungus, wherein at least one exogenous nucleic acid in said BDO pathway is a heterologous nucleic acid.
The above indicated claims of the reference patents while not totally identical to the instant claims, are indeed product claim of a non-naturally occurring microbial organism comprising: (a) a methanol metabolic pathway (MMP), wherein said non-naturally occurring microbial organism comprises exogenous nucleic acids encoding at least two MMP enzymes expressed in a sufficient amount to enhance the availability of reducing equivalents in the presence of methanol, wherein said MMP comprises: (i) a methanol dehydrogenase (EM9); (ii) an EM9 and a formaldehyde activating enzyme (EM10); or (iii) a methanol methyltransferase (EM1) and a methylenetetrahydrofolate reductase (EM2) as claimed in the instant claims. The portion of the specification and the claims in the reference patents, while drawn to the actual product as claims in the instant application, includes several embodiments that would anticipate the invention claimed in the instant application. Claims of the instant application listed above cannot be considered patentably distinct over claims of the reference patents when there are specifically recited embodiments that would either anticipate to claims 1-6 of the instant application or alternatively render them obvious. Alternatively, claims 1-6 cannot be considered patentably distinct over claims of the reference patents when there is specifically disclosed embodiment in the reference patent that falls within the scope of claims 1-6 of the instant application, i.e. there is substantially overlapping scope between the claimed invention and the teachings of the reference. One having ordinary skill in the art would have been motivated to do this because that embodiment is disclosed as being a preferred embodiment within the claims 1-13 of US patent 9657316 B2. 

Arguments: Applicants argue that the continue holding the above rejections in abeyance until such time, as the claims at issue are deemed otherwise allowable, and if any double patenting concern remains at that time, Applicants will address the rejection on the merits, which may include filing a terminal disclaimer.
Response: Applicant’s arguments have been fully considered but are not deemed persuasive to overcome the rejection on ODP issues because no terminal disclaimer (TD) has yet been filed, and thus, the rejection is maintained.



Maintained-Double Patenting Rejections (Provisional)
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).

A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 

Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b

Claims 1-6 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 68-84 of copending Application No. 15/488,320 (USPGPUB 20160083752). Although the claims at issue are not identical, they are not patentably distinct from each other because the claims are of overlapping scope. 
Claims 1-6 of the instant application are drawn to a non-naturally occurring microbial organism (NNOMO) having a methanol metabolic pathway (MMP), wherein said organism comprises at least one exogenous nucleic acid encoding a MMP enzyme (MMPE) expressed in a sufficient amount to enhance the availability of reducing equivalents in the presence of methanol, wherein said MMP comprises: (i) a methanol dehydrogenase (EM9); (ii) an EM9 and a formaldehyde activating enzyme (EM10); or (iii) a methanol methyltransferase (EMI) and a methylenetetrahydrofolate reductase (EM2), wherein: (a) the MMP comprises: (i) (a) an EM9, a methylenetetrahydrofolate dehydrogenase (EM3), a methenyltetrahydrofolate cyclohydrolase (EM4) and a formyltetrahydrofolate deformylase (EM5); (b) an EM9, an EM3, an EM4 and a formyltetrahydrofolate synthetase (EM6); (c) an EM9 and a formaldehyde dehydrogenase (EM11); (d) an EM9, a S- (hydroxymethyl)glutathione synthase (EM12), a glutathione-dependent formaldehyde dehydrogenase (EM13) and a S-formylglutathione hydrolase (EM14); or (e) an EM9, an EM13 and an EM14; (ii) (a) an EM9, an EM10, an EM3, an EM4 and an EM5; or (b) an EM9, an EM10, an EM3, an EM4 and an EM6; or (iii) (a) an EMI, an EM2, an EM3, an EM4, and an EM5; or (b) an EMI, an EM2, an EM3, an EM4 and an EM6; wherein the MMP optionally further comprises a formate dehydrogenase (EM8), a formate hydrogen lyase (EM15) or a hydrogenase (EM16); and/or wherein said organism optionally comprises two, three, four, five, six or seven exogenous nucleic acids, each encoding a MMPE, wherein the organism of claim 1, further comprising a 1,4-butanediol (BDO) pathway, wherein said organism comprises at least one exogenous nucleic acid encoding a BDO pathway (BDOP) enzyme expressed in a sufficient amount to produce BDO, and wherein the BDOP comprises: (i) a succinyl-CoA reductase (aldehyde forming) (EB3), a 4-hydroxybutyrate (4-HB) dehydrogenase (EB4), a 4-HB kinase (EB5), a phosphotrans-4- hydroxybutyrylase (EB6), a 4-hydroxybutyryl-CoA reductase (aldehyde forming) (EB7), and a 1,4-butanediol dehydrogenase (EB8); (ii) an EB3, an EB4, a 4-hydroxybutyryl-CoA transferase (EB 11) or a 4- hydroxybutyryl-CoA synthetase (EB12), an EB7, and an EB8; (iii) an EB3, an EB4, an EB 11 or a 4-hydroxybutyryl-CoA synthetase, and a 4- hydroxybutyryl-CoA reductase (alcohol forming) (EB 15); (iv) an EB3, an EB4, an EB5, an EB6, and an EB15; (v) an EB3, an EB4, a 4-HB reductase (EB13), and an EB8; (vi) an EB3, an EB4, an EB5, a 4-hydroxybutyryl-phosphate reductase (EB14), and an EB8; (vii) a succinyl-CoA reductase (alcohol forming) (EB10), an EB5, an EB6, an EB7, and an EB8; (viii) an EB10, an EB5, an EB6, and an EB15; (ix) an EB10, an EB 11 or an EB12, an EB7, and an EB8; (x) an EB10, an EB 11 or an EB12, and an EB15; (xi) an EB10, an EB13, and an EB8; (xii) an EB10, an EB5, an EB14 and an EB8; (xiii) a succinate reductase (EB9), an EB4, an EB5, an EB6, an EB7, and an EB8; (xiv) an EB9, an EB4, an EB 11 or an EB 12, an EB7, and an EB8; 3 ACTIVE 61025230v1Application No.: 16/816,064 (xv) an EB9, an EB4, an EB11 or an EB12, and an EB15; (xvi) an EB9, an EB4, an EB5, an EB6, and an EB15; (xvii) an EB9, an EB4, an EB13, and an EB8; and (xviii) an EB9, an EB4, an EB5, an EB14, and an EB8; wherein the BDOP optionally further comprises a succinyl-CoA transferase (EB1) or a succinyl-CoA synthetase (EB2A); and/or wherein the organism optionally comprises four, five, six or seven exogenous nucleic acids, each encoding a BDOP enzyme, wherein the organism of claim 1, wherein (a) said microbial organism further comprises one or more gene disruptions, wherein said one or more gene disruptions occur in one or more endogenous genes encoding protein(s) or enzyme(s) involved in native production of ethanol, glycerol, acetate, lactate, formate, CO2, and/or amino acids, by said microbial organism, and wherein said one or more gene disruptions confers increased production of BDO in said microbial organism; and/or (b) wherein one or more endogenous enzymes involved in: native production of ethanol, glycerol, acetate, lactate, formate, CO2 and/or amino acids by said microbial organism, has attenuated enzyme activity or expression levels, wherein the organism of claim 1, further comprising a formaldehyde assimilation pathway (FAP), wherein said organism comprises at least one exogenous nucleic acid encoding a FAP enzyme (FAPE) expressed in a sufficient amount to produce an intermediate of glycolysis and/or a metabolic pathway that can be used in the formation of biomass, and wherein (a) said FAP optionally comprises a hexulose-6-phosphate synthase (EF1) and a 6- phospho-3-hexuloisomerase (EF2); (b) said FAP optionally comprises a dihydroxyacetone synthase (EF3) or a dihydroxyacetone kinase (EF4); 4 ACTIVE 61025230v1Application No.: 16/816,064 (c) the intermediate optionally is (i) a hexulose-6-phosphate, a fructose-6-phosphate, or a combination thereof; or (ii) a dihydroxyacetone, a dihydroxyacetone phosphate, or a combination thereof; and/or (d) the organism optionally comprises two exogenous nucleic acids, each encoding a FAPE, wherein (a) said at least one exogenous nucleic acid is a heterologous nucleic acid; (b) said organism is in a substantially anaerobic culture medium; and/or (c) said microbial organism is a species of bacteria, yeast, or fungus. 
The claims 68-84 of the co-pending application are drawn to a method of producing an intermediate of a metabolic pathway that can be used in the formation of biomass, comprising culturing a non-naturally occurring microbial organism under conditions and for a sufficient period of time to produce the intermediate, wherein the non-naturally occurring microbial organism has a methanol metabolic pathway and comprises at least one exogenous nucleic acid encoding a methanol metabolic pathway enzyme expressed in a sufficient amount to enhance the availability of reducing equivalents in the presence of methanol, wherein said methanol metabolic pathway comprises a methanol methyltransferase and a methylenetetrahydrofolate reductase; and wherein the non-naturally occurring microbial organism has a formaldehyde assimilation pathway and comprises at least one exogenous nucleic acid encoding a formaldehyde assimilation pathway enzyme expressed in a sufficient amount to produce an intermediate of a metabolic pathway that can be used in the formation of biomass, wherein the formaldehyde assimilation pathway comprises (i) a hexulose-6-phosphate synthase and a 6-phospho-3-hexuloisomerase; or (ii) a dihydroxyacetone synthase and a dihydroxyacetone kinase, wherein the intermediate of a metabolic pathway is: (i) a hexulose-6-phosphate, a fructose-6-phosphate, or a combination thereof; or (ii) a dihydroxyacetone, a dihydroxyacetone phosphate, or a combination thereof, wherein the non-naturally occurring microbial organism comprises two exogenous nucleic acids, each encoding a formaldehyde assimilation pathway enzyme, wherein the methanol metabolic pathway comprises: (i) a methylenetetrahydrofolate dehydrogenase, a methenyltetrahydrofolate cyclohydrolase, and a formyltetrahydrofolate deformylase; (ii) a methylenetetrahydrofolate dehydrogenase, a methenyltetrahydrofolate cyclohydrolase and a formyltetrahydrofolate synthetase; (iii) a methanol dehydrogenase, a methylenetetrahydrofolate dehydrogenase, a methenyltetrahydrofolate cyclohydrolase and a formyltetrahydrofolate deformylase; (iv) a methanol dehydrogenase, a methylenetetrahydrofolate dehydrogenase, a methenyltetrahydrofolate cyclohydrolase and a formyltetrahydrofolate synthetase; (v) a methanol dehydrogenase and a formaldehyde dehydrogenase; (vi) a methanol dehydrogenase, a S-(hydroxymethyl)glutathione synthase, a glutathione-dependent formaldehyde dehydrogenase and a S- formylglutathione hydrolase; (vii) a methanol dehydrogenase, a glutathione-dependent formaldehyde dehydrogenase and a S-formylglutathione hydrolase; (viii) a methanol dehydrogenase, a formaldehyde activating enzyme, a methylenetetrahydrofolate dehydrogenase, a methenyltetrahydrofolate cyclohydrolase and a formyltetrahydrofolate deformylase; (ix) a methanol dehydrogenase, a formaldehyde activating enzyme, a methylenetetrahydrofolate dehydrogenase, a methenyltetrahydrofolate cyclohydrolase and a formyltetrahydrofolate synthetase; or (x) a methanol dehydrogenase, wherein the methanol metabolic pathway further comprises (i) a formate dehydrogenase; (ii) a formate hydrogen lyase; or (iii) a formate hydrogen lyase and a hydrogenase, wherein the non-naturally occurring microbial organism comprises two, three, four, five, six or seven exogenous nucleic acids, each encoding a methanol metabolic pathway enzyme, wherein the non-naturally occurring microbial organism further has a 1,4-butanediol (BDO) pathway and comprises at least one exogenous nucleic acid encoding a BDO pathway enzyme expressed in a sufficient amount to produce BDO, where the BDO pathway comprises (i) a succinyl-CoA reductase (aldehyde forming), a 4-hydroxybutyrate dehydrogenase, a 4-hydroxybutyrate kinase, a phosphotrans-4- hydroxybutyrylase, a 4-hydroxybutyryl-CoA reductase (aldehyde forming), and a 1,4-butanediol dehydrogenase; (ii) a succinyl-CoA reductase (aldehyde forming), a 4-hydroxybutyrate dehydrogenase, a 4-hydroxybutyryl-CoA transferase or a 4-hydroxybutyryl- CoA synthetase, a 4-hydroxybutyryl-CoA reductase (aldehyde forming), and a 1,4-butanediol dehydrogenase; (iii) a succinyl-CoA reductase (aldehyde forming), a 4-hydroxybutyrate dehydrogenase, a 4-hydroxybutyryl-CoA transferase or a 4-hydroxybutyryl- CoA synthetase, and a 4-hydroxybutyryl-CoA reductase (alcohol forming); (iv) a succinyl-CoA reductase (aldehyde forming), a 4-hydroxybutyrate dehydrogenase, a 4-hydroxybutyrate kinase, a phosphotrans-4- hydroxybutyrylase, and a 4-hydroxybutyryl-CoA reductase (alcohol forming); 4U.S. Application No. 15/488,320 Response to Non-Final Office Action June 16, 2021 Page 5 of 9 (v) succinyl-CoA reductase (aldehyde forming), a 4-hydroxybutyrate dehydrogenase, a 4-hydroxybutyrate reductase, and a 1,4-butanediol dehydrogenase; (vi) a succinyl-CoA reductase (aldehyde forming), a 4-hydroxybutyrate dehydrogenase, a 4-hydroxybutyrate kinase, a 4-hydroxybutyryl-phosphate reductase, and a 1,4-butanediol dehydrogenase; (vii) a succinyl-CoA reductase (alcohol forming), a 4-hydroxybutyrate kinase, a phosphotrans-4-hydroxybutyrylase, a 4-hydroxybutyryl-CoA reductase (aldehyde forming), and a 1,4-butanediol dehydrogenase; (viii) a succinyl-CoA reductase (alcohol forming), a 4-hydroxybutyrate kinase, a phosphotrans-4-hydroxybutyrylase, and a 4-hydroxybutyryl-CoA reductase (alcohol forming); (ix) a succinyl-CoA reductase (alcohol forming), a 4-hydroxybutyryl-CoA transferase or a 4-hydroxybutyryl-CoA synthetase, a 4-hydroxybutyryl-CoA reductase (aldehyde forming), and a 1,4-butanediol dehydrogenase; (x) a succinyl-CoA reductase (alcohol forming), a 4-hydroxybutyryl-CoA transferase or a 4-hydroxybutyryl-CoA synthetase, and a 4-hydroxybutyryl- CoA reductase (alcohol forming); (xi) a succinyl-CoA reductase (alcohol forming), a 4-hydroxybutyrate reductase, and a 1,4-butanediol dehydrogenase; (xii) a succinyl-CoA reductase (alcohol forming), a 4-hydroxybutyrate kinase, a 4- hydroxybutyryl-phosphate reductase and a 1,4-butanediol dehydrogenase; (xiii) a succinate reductase, a 4-hydroxybutyrate dehydrogenase, a 4- hydroxybutyrate kinase, a phosphotrans-4-hydroxybutyrylase, a 4- hydroxybutyryl-CoA reductase (aldehyde forming), and a 1,4-butanediol dehydrogenase; 5U.S. Application No. 15/488,320 Response to Non-Final Office Action June 16, 2021 Page 6 of 9 (xiv) a succinate reductase, a 4-hydroxybutyrate dehydrogenase, a 4- hydroxybutyryl-CoA transferase or a 4-hydroxybutyryl-CoA synthetase, a 4- hydroxybutyryl-CoA reductase (aldehyde forming), and a 1,4-butanediol dehydrogenase; (xv) a succinate reductase, a 4-hydroxybutyrate dehydrogenase, a 4- hydroxybutyryl-CoA transferase or a 4-hydroxybutyryl-CoA synthetase, and a 4-hydroxybutyryl-CoA reductase (alcohol forming); (xvi) a succinate reductase, a 4-hydroxybutyrate dehydrogenase, a 4- hydroxybutyrate kinase, a phosphotrans-4-hydroxybutyrylase, and a 4- hydroxybutyryl-CoA reductase (alcohol forming); (xvii) a succinate reductase, a 4-hydroxybutyrate dehydrogenase, a 4- hydroxybutyrate reductase, and a 1,4-butanediol dehydrogenase; or (xviii) a succinate reductase, a 4-hydroxybutyrate dehydrogenase, a 4- hydroxybutyrate kinase, a 4-hydroxybutyryl-phosphate reductase, and a 1,4- butanediol dehydrogenase, wherein the BDO pathway further comprises a succinyl-CoA transferase or a succinyl-CoA synthetase, wherein the non-naturally occurring microbial organism comprises four, five, six or seven exogenous nucleic acids, each encoding a BDO Pathway enzyme, wherein the non-naturally occurring microbial organism further comprises one or more gene disruptions, wherein said one or more gene disruptions occur in one or more endogenous genes encoding protein(s) or enzyme(s) involved in native production of ethanol, glycerol, acetate, lactate, formate, CO2, and/or amino acids, by said microbial organism, and wherein said one or more gene disruptions confers increased production of BDO in said microbial organism, wherein one or more endogenous enzymes involved in: native production of ethanol, glycerol, acetate, lactate, formate, C02 and/or amino acids by said microbial organism, has attenuated enzyme activity or expression levels, wherein the at least one exogenous nucleic acid is a heterologous nucleic acid, wherein the non-naturally occurring microbial organism is in cultured a substantially anaerobic culture medium, wherein the non-naturally occurring microbial organism is a species of bacteria, yeast, or fungus, wherein the intermediate is consumed to provide a reducing equivalent or to incorporate into BDO or target product.
The above indicated claims of the reference co-pending application while not totally identical to the instant claims, are indeed method of using a product claim of a non-naturally occurring microbial organism comprising: (a) a methanol metabolic pathway (MMP), wherein said non-naturally occurring microbial organism comprises exogenous nucleic acids encoding at least two MMP enzymes expressed in a sufficient amount to enhance the availability of reducing equivalents in the presence of methanol, wherein said MMP comprises: (i) a methanol dehydrogenase (EM9); (ii) an EM9 and a formaldehyde activating enzyme (EM10); or (iii) a methanol methyltransferase (EM1) and a methylenetetrahydrofolate reductase (EM2) as claimed in the instant claims. The portion of the specification and the claims in the reference co-pending application, while drawn to the actual product produced in a method as claims in the instant application, includes several embodiments that would anticipate the invention claimed in the instant application. Claims of the instant application listed above cannot be considered patentably distinct over claims of the reference co-pending application when there are specifically recited embodiments that would either anticipate to claims 1-6 of the instant application or alternatively render them obvious. Alternatively, claims 1-6 cannot be considered patentably distinct over claims of the reference co-pending application when there is specifically disclosed embodiment in the reference patent that falls within the scope of claims 1-6 of the instant application, i.e. there is substantially overlapping scope between the claimed invention and the teachings of the reference. One having ordinary skill in the art would have been motivated to do this because that embodiment is disclosed as being a preferred embodiment within the claims 8-84 of copending Application No. 15/488,320 (USPGPUB 20160083752). 

Arguments: Applicants argue that the continue holding this rejection in abeyance until such time, as the claims at issue are deemed otherwise allowable, and if any double patenting concern remains at that time, Applicants will address the rejection on the merits, which may include filing a terminal disclaimed.
Response: Applicant’s arguments have been fully considered but are not deemed persuasive to overcome the rejection on ODP issues because no terminal disclaimer (TD) has yet been filed, and thus, the rejection is maintained.

Conclusion
Status of the claims:
Claims 1-6 are rejected.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  
Applicants must respond to the objections/rejections in each of the numbered sections in this Office action to be fully responsive in prosecution.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 C.F.R. § 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. Any inquiry concerning this communication or earlier communications from the examiner should be directed to IQBAL H CHOWDHURY whose telephone number is (571)272-8137.  The examiner can normally be reached on M-F from 9:00 AM-5:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Manjunath N. Rao, can be reached on 571-272-0939.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Iqbal H. Chowdhury, Primary Examiner
Art Unit 1656 (Recombinant Enzymes and Protein Crystallography)
US Patent and Trademark Office
Rm. REM 5A49 and Mail Box REM 2C71
Ph. (571)-272-8137 and Fax (571)-273-8137

/IQBAL H CHOWDHURY/
Primary Examiner, Art Unit 1656